Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. An axis can be drawn through any element and tilted without changing anything about the element itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 2016/0320474 A1), and further in view of Stokes (US 2017/0059705 A1).
Regarding claim 1, Proctor teaches a transducer assembly comprising:
a housing [0003 Some conventional sonar systems include ceramic crystal elements that are mounted within a housing. Often, each crystal is physically separate and shielding is used to focus the emitted or received sonar signals.; sonar returns from an underwater environment];
a frequency steered transducer array element positioned within the housing [fig. 5a-5b depict diamond shaped sonar sub-array elements], the frequency steered transducer array element including a plurality of piezoelectric elements [0004 For example, surface mount technology may be used to place and solder one or more transducer elements (e.g., piezoelectric sensors) to a printed circuit board (PCB) with the precise and accurate placement required for ultrasonic and/or acoustic phased arrays.; 0018 0018 FIGS. 6A, 6B, and 6C show directivity plots at various frequencies for one of the diamond-shaped sub-arrays in the surface mount array illustrated in FIG. 5A],
wherein the frequency steered transducer array element is configured to receive a transmit electronic signal including a plurality of frequency components and to transmit an array of sonar beams into a body of water [0058 In some examples, an insulated cable may provide a conduit for wiring (e.g., transmitter circuitry 71 or receiver circuitry 72) to couple the elements of the transducer assembly (e.g., 33, 31, 31') to the sonar module 44.], each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal [0023 In various embodiments, the sonar system may be configured to "scan" the region into which the sound waves 11 were propagated. For example, the sonar system may " steer" along the track of the emitted sound beam in 1.degree. by 50.degree. segments, as illustrated by reception beam 12.; 0024 Frequencies used by sonar devices vary but the most common ones range from 50 KHz to over 900 KHz depending on application. Some sonar systems vary the 
a conical transducer element positioned within the housing and configured to transmit a conically-shaped sonar beam into the body of water [0022 sidescan sonars, downscan sonars; 0032 The transducer array may comprise variously shaped arrays and/or sub-arrays of transducer elements 332, as applicable for the application. … conical shaped…may be transmitted]; and
a scanning transducer element positioned within the housing and configured to transmit a fan-shaped sonar beam into the body of water [0022 In the depicted embodiment, an approximately 50.degree. by 50.degree. sound beam is being transmitted into the water, however, as will be apparent to one of ordinary skill in the art in view of this disclosure, other sound beam configurations (e.g., fan-shaped, conical shaped, elliptical shaped, multiple conical shaped, etc.) may be transmitted.].
Proctor describes a conical shaped beam being transmitted and that variously shaped arrays/sub-arrays of transducer elements may be formed, but is not explicit that the transducer element is conical itself. Stokes teaches a conical transducer [fig. 3b shows #364 conical beam transducer; 0088 conical transducer which may produce conical acoustic beams to facilitate depth measurements in deep water].
It would have been obvious to implement the shaped array and conical beam as taught by Proctor, with the conical transducer of Stokes so that a conical beam transducer may be combined 

    PNG
    media_image1.png
    635
    506
    media_image1.png
    Greyscale

Regarding claim 2, Proctor also teaches the transducer assembly of claim 1, wherein the frequency steered transducer array element and the conical transducer element are arranged in the same plane within the housing to project sonar beams in the same direction [abstract indicates that one or more transducer elements are affixed to a circuit board; 0031-0032 describe multiple transducer arrays mounted to circuit board; 0022 indicates that fan-shaped and conical shaped sound beams may be transmitted; 0023 indicates that sound beam may be steered along track segment in one degree increments].
Regarding claim 3, Proctor also teaches the transducer assembly of claim 1, wherein the frequency steered transducer array element and the scanning transducer element are arranged in the same plane within the housing to project sonar beams in the same direction [abstract indicates that one or more transducer elements are affixed to a circuit board; 0031-0032 describe multiple transducer arrays mounted to circuit board; 0022 indicates that fan-shaped and conical shaped sound beams may be transmitted; 0023 indicates that sound beam may be steered along track segment in one degree increments].
Regarding claim 4, Proctor also teaches the transducer assembly of claim 1, wherein the assembly includes at least two scanning transducer elements arranged in a sidescan configuration [0022 sidescan sonars; 0036 describes transducer elements oriented down, to the left side, to the right side, forward, to the rear and other orientations].
Regarding claim 5, Proctor also teaches the transducer assembly of claim 4, wherein the assembly includes at least three scanning transducer elements, two of the scanning transducer elements arranged in a sidescan configuration and one of the scanning transducer elements arranged in a downward-facing configuration [0022 sonar depth finders, sidescan sonars, downscan sonars; 0036 describes transducer elements oriented down, to the left side, to the right side, forward, to the rear and other orientations].
Regarding claim 6, Proctor also teaches the transducer assembly of claim 1, wherein the assembly includes a plurality of frequency steered transducer array elements positioned within the housing, each of the frequency steered transducer array elements including a plurality of piezoelectric elements [0031 each of the transducer elements 332 may be substantially rectangular in shape and made from a piezoelectric material such as a piezoelectric ceramic material. While depicted and described embodiments generally detail a substantially rectangular in shape 332 made .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 2016/0320474 A1) and Stokes (US 2017/0059705 A1) as applied to claim 6 above, and further in view of Takao (JP 01086083 A).
Regarding claim 7, Proctor does not explicitly teach … and yet Takao teaches the transducer assembly of claim 6, wherein the frequency steered transducer array elements are arranged in a fan-shaped configuration [fig. 5b].
It would have been obvious to replace the frequency steered transducer array elements as taught by Proctor, with the overlapping elements which resemble a fan as taught by Takao so that beam angle may be adjusted mechanically.

    PNG
    media_image2.png
    336
    370
    media_image2.png
    Greyscale


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 2016/0320474 A1) and Stokes (US 2017/0059705 A1) as applied to claim 1 above, and further in view of  Gatland (US 2018/0313953 A1).
Regarding claim 8, Proctor does not explicitly teach … and yet Gatland teaches the transducer assembly of claim 1, wherein the longitudinal axis of the frequency steered transducer array element is tilted with respect to the longitudinal axis of the conical transducer element [fig. 3d shows array folded in the center into #250a and #250b which creates a tilted arrangement as an alternative to #250 transducer module array in fig. 3b; #364 shows circular transducer].
It would have been obvious to combine the mounted transducer arrays of Proctor, with the specific positioning of transducers in Gatland so that the smaller circular array may be positioned together in the more narrow housing parts to which they are most fitting.
Regarding claim 9, Proctor teaches that various embodiments may perform sweep/scanning [0023]. Proctor as modified by Gatland teaches the transducer assembly of claim 1, wherein the longitudinal axis of the frequency steered transducer array element is tilted with respect to the longitudinal axis of the scanning transducer element [fig. 3d shows array folded in the center into #250a and #250b which creates a tilted arrangement as an alternative to #250 transducer module array in fig. 3b; linear array is shown as extended down middle of housing].
Regarding claim 10, Proctor as modified by Gatland teaches the transducer assembly of claim 1, wherein- the length of the housing #211 is greater than the width of the housing [fig. 3b shows lengthy pointed housing longer than width of the same], and the housing includes a fore section and an aft section [fig. 3b shows housing volume], wherein the conical transducer element in positioned within the fore section and the frequency steered transducer array element is .

Claims 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gatland (US 2018/0313953 A1), and further in view of Proctor (US 2016/0320474 A1) and Stokes (US 2017/0059705 A1).
Regarding claim 11, Gatland teaches a transducer assembly comprising:
a housing having a width and a length, the length being greater than the width, the housing further including a fore section and an aft section [fig. 3b shows #211 housing with length greater than width and fore and aft sections];
a [transducer array element] positioned within the housing in the aft section, the [transducer array element] including a plurality of piezoelectric elements [0074 see again fig. 3b with transducer module 250 [which] may be implemented with multiple transmission channels 260 arranged in a phased array to allow electronic steering of relatively narrow acoustic beams (relative to those produced by a single transmission channel 260) within a relatively wide range of transmission angles; 0082 transducer element…piezoelectric material],
wherein the [transducer array element] is configured to receive a transmit electronic signal including a plurality of frequency components and to transmit an array of sonar beams into a body of water [0071 operation of transmitter…amplification…transmit signal frequency…may be controlled], each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal [0074 phased array to allow electronic steering of relatively narrow acoustic beams (relative to those produced by a single transmission channel 260) within a relatively wide range of transmission angles.];

at least two scanning transducer elements positioned within the housing and arranged in a sidescan configuration to transmit fan-shaped sonar beams into the body of water [see fig. 3b #360 discussing one relatively long transducer element and 0096 [l]inear transducer element 410 b may be used to implement a stand-alone transducer module (e.g., a down facing or a side facing transducer module) similar to multichannel transducer module 450, but with only a single channel. Two of linear transducer elements 410 b may be coupled together within a single transducer module and configured to provide side view sonar, similar to configuration 302D of FIG. 3D, but with only two channels.].
Gatland teaches a transducer/phased array with beem steering capabilities but does not explicitly teach … and yet Proctor teaches a frequency steered transducer array element [0004 ultrasonic and/or acoustic phased arrays; 0018 sub-arrays in the surface mount array] and each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal [0023 In various embodiments, the sonar system may be configured to "scan" the region into which the sound waves 11 were propagated. For example, the sonar system may " steer" along the track of the emitted sound beam in 1.degree. by 50.degree. segments, as illustrated by reception beam 12.; 0024 Frequencies used by sonar devices vary but the most common ones range from 50 KHz to over 900 KHz depending on application. Some sonar 
It would have been obvious to combine the downscan circular/conical transducer, the transducer array, and the sidescan transducers as taught by Gatland, with the swept frequency steering array as taught by Proctor so that various transducer types may be used to provide different imaging modes (Stokes) [multichannel transducer #250 and #360 long transmit element form Mills cross configuration]
Regarding claim 12, Gatland also teaches the transducer assembly of claim 11, wherein the longitudinal axis of the frequency steered transducer array element is tilted with respect to the longitudinal axis of the conical transducer element [fig. 3d shows array folded in the center into #250a and #250b which creates a tilted arrangement as an alternative to #250 transducer module array in fig. 3b; #364 shows circular transducer].
Regarding claim 13, Gatland also teaches the transducer assembly of claim 11, wherein the longitudinal axis of the frequency steered transducer array element is tilted with respect to the longitudinal axis of each of the scanning transducer elements [fig. 3d shows array folded in the center into #250a and #250b which creates a tilted arrangement as an alternative to #250 transducer module array in fig. 3b; linear array is shown as extended down middle of housing].
Regarding claim 14, Gatland also teaches the transducer assembly of claim 11, wherein the assembly includes a plurality of frequency steered transducer array elements positioned within the housing, each of the frequency steered transducer array elements including a plurality of piezoelectric elements [0074 see again fig. 3b with transducer module 250 [which] may be implemented with multiple transmission channels 260 arranged in a phased array to allow electronic steering of relatively narrow acoustic beams (relative to those produced by a single 
Regarding claim 16, Gatland also teaches the transducer assembly of claim 11, further including at least a third scanning transducer element, the third scanning transducer element arranged within the housing in a downward-facing configuration [0007 A sonar system may include multiple different types of transducer modules and/or be configured to display corresponding multiple different types of sonar image data to a user. One or more sonar transducer assemblies may be configured to support and protect the transducer modules].

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatland (US 2018/0313953 A1), Proctor (US 2016/0320474 A1), and Stokes (US 2017/0059705 A1) as applied to claim 14 above, and further in view of Takao (JP 01086083 A).
Regarding claim 15, Gatland does not explicitly teach … and yet Takao teaches the transducer assembly of claim 14, wherein the frequency steered transducer array elements are arranged in a fan-shaped configuration [fig. 5b].
It would have been obvious to combine the sonar housing and transducer arrangements as taught by Gatland, with the transducer elements arranged in a fan shape as shown by Takao so that the transducer view may be adjusted mechanically.

    PNG
    media_image3.png
    352
    360
    media_image3.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645